IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 45088/45089

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 446
                                               )
       Plaintiff-Respondent,                   )   Filed: May 14, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
TORY ALLEN HOWARD,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgments of conviction and consecutive unified sentences of twenty-two years,
       with a minimum period of confinement of seven years, for delivery of a controlled
       substance and twenty-eight years, with a minimum period of confinement of eight
       years, for trafficking in heroin, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In consolidated cases, Tory Allen Howard was found guilty of one count of delivery of a
controlled substance, Idaho Code § 37-2732(a)(1)(A), and trafficking in heroin, I.C. § 37-
2732B(a)(6)(A), both with persistent violator enhancements, I.C. § 19-2514. The district court
imposed a unified sentence of twenty-two years, with a minimum period of confinement of seven
years, for delivery and twenty-eight years, with a minimum period of confinement of eight years,




                                               1
for trafficking. The sentences were ordered to run consecutively. Howard appeals, contending
that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Howard’s judgments of conviction and sentences are affirmed.




                                                   2